Citation Nr: 1755799	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-33 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss (also claimed as pain in left ear); and if so, whether the criteria for service connection are met.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), with associated depression due to personal trauma from June 13, 2012 to August 27, 2014, and in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1987 to September 1987 in the United States Army.
This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

An April 2015 rating decision denied the Veteran's claim for service connection for left ear tinnitus.  The Veteran has not filed a timely notice of disagreement with that decision and that claim is not before the Board as the Board does not have jurisdiction over it.

The Veteran's claim for service connection for hearing loss (also claimed as pain in left ear) was denied in a September 2009 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for hearing loss in service or at separation and that the Veteran did not have hearing loss that met VA's criteria for service connection.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The September 2009 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran submitted an October 2013 private medical record which noted that the Veteran had been seen for hearing loss and left ear pain.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran has a current diagnosis of hearing loss or pain in his left ear.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of entitlement to service connection for hearing loss (also claimed as pain in left ear) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in September 2009, the RO denied the Veteran's claim for service connection for hearing loss (also claimed as pain in left ear) on the basis the Veteran's available service records contained no evidence showing treatment or diagnosis for hearing loss in service or at separation and that the Veteran did not have hearing loss that met VA's criteria for service connection; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the September 2009 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss (also claimed as pain in left ear).

3.  Throughout the appellate period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for hearing loss (also claimed as pain in left ear) loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss (also claimed as pain in left ear) has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  Throughout the appeal period, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In November 2012 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran's PTSD resulted in depressed mood, anxiety, chronic sleep impairment, panic attacks that occurred weekly or less often, mild memory loss, and disturbances of motivation and mood.  Socially, it was noted that the Veteran was not in a relationship, had never married, and had no children.  Occupationally, it was noted that while the Veteran was currently working he had experienced conflicts with his supervisors, and had difficulty with retaining information and working at an increased pace.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

In February 2013 and May 2013, the Veteran submitted a statements to the RO noting his symptomatology.  He stated that the has daily panic attacks, severe memory problems, little energy, difficulty understanding written material, difficulty adapting to stressful circumstances, intrusive thoughts, suicidal and homicidal thoughts, rage, an inability to maintain friendships, and has had difficulty managing his money.  

An August 2013 employee performance review for the Veteran noted that the Veteran "[o]ften has difficulty getting along with others" and "[r]esists established work policies/safety rules and procedures."  The Veteran's overall work rating was "needs improvement."

That same month, the Veteran was seen by a staff psychologist primarily to evaluate symptoms of depression, obsessive-compulsive disorder, and PTSD.  The Veteran reported being generally anxious, vigilant, and irritable, and having difficulty sleeping, retaining information, and concentrating.  He noted his difficulty in retaining employment as he lost several jobs.  The examiner noted that the Veteran was appropriately dressed and groomed, speech was normal, judgment and insight were fair, affect was appropriate, and that there were no current homicidal or suicidal ideations.

In December 2013, the Veteran underwent an additional performance review at work.  The review noted that the Veteran needed improvement in all areas of his job functioning.  In particular, the review noted that the Veteran was distracted, did not adequately focus on work tasks, had difficulty getting along with his peers, and did not engage in the problem solving process.  

A February 2014 psychology note reflected that the Veteran was having difficulty at work as a "classification counselor" at a state prison.  The Veteran noted that his reading comprehension and retention were worse in recent years, and he reported that he had trouble retaining information and thinking clearly.  The examiner noted that the Veteran was cooperative; attention and memory were within normal limits, affect was constricted; mood was appropriate; and insight and judgment were average to good.  The examiner noted suicidal and homicidal ideation without plan or intent.  The Veteran reported that he had not been in a relationship for 15 years, and that he had intrusive memories, relationship difficulties, isolation, mood difficulties, and some dissociation.  The examiner noted that the Veteran had some hobbies and friends, but did not socialize frequently.

A February 2014 letter from a private psychologist noted that the Veteran had severe and chronic symptoms of depression, anxiety, insomnia, and flashbacks to an incident in service, and that those symptoms have interfered with his personal, social, and occupational functioning for more than 20 years.  The examiner noted recurrent and persistent thoughts and images related to the in-service event and hypervigilance.  The Veteran reported nightmares, flashbacks; exaggerated startle response; difficulty concentrating; depression; inability to establish and maintain effective relationships (leading to the Veteran's eventual withdrawal from intimate relationships); and difficulty in adapting to stressful circumstances (including work or a worklike setting).

An April 2014 psychology note found that the Veteran was having difficulty with his short and long term memory.  It was also noted that the Veteran did not have any suicidal or homicidal ideation at the time.  

In August 2014 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran's PTSD resulted in depressed mood; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short and long-term memory; flatted affect; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation. Socially, it was noted that the Veteran was not in a relationship; had never married, had no children, and lived and spent most of his time alone.  Occupationally, it was noted that while the Veteran continued to work as a classification counselor in a correction facility the Veteran often had difficulty in focusing on his work, getting along with his co-workers, and following work directions.  It was noted that the Veteran occasionally heard voices that made derogatory comments about the Veteran; however, it had been several weeks since he had last heard the voices.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In this case, the Veteran was seeking a disability rating of 50 percent.  See March 2014 substantive appeal.  After affording the Veteran of the doubt, however; the Board finds that the Veteran's disability level throughout the appeal period more closely approximate the severity of symptoms warrantiong a 70 percent rating.  The Veteran has maintained a history of symptoms that predominantly includes depressed mood; anxiety; chronic sleep impairment; memory loss; disturbances of motivation and mood; near continuous panic or depression; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships; and suicidal ideation.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for this period.  See Vazquez-Claudio, 713 F.3d at 118. 

More specifically, the record indicates that the Veteran has had an inability to establish and maintain effective relationships, and has shown occupational impairment as a result of his PTSD.  The Veteran lives alone, does not have a wife or children, has never been married, has not had a relationship with a significant other for 15 to 20 years, and has given up on intimate relationships.  Various psychologists have noted that the Veteran has been unable to get along with his peers at work - this was further confirmed by various employee reviews that noted the Veteran experienced those difficulties.  Moreover, the Veteran's employee reviews noted that he needed improvement in all areas and had been put on a performance improvement plan.  In sum, the frequency, severity, and duration of the PTSD symptoms more closely approximate the criteria for a 70 percent evaluation.

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the November 2012 VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication; however, the examiner's conclusion is not commensurate with the findings of more severe symptomatology such as impairment of the Veteran's memory and difficulty in adapting to stressful circumstances.  The Board finds the narratives contained in the treatment records, the lay evidence, and the VA examiner's description of symptoms to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas during the appellate period.  Thus, a 70 percent rating is warranted.

The Board finds, however, that the Veteran is not entitled to a higher, 100 percent rating at any time during the appeal period, as total occupational and social impairment is not more nearly approximated.  Although the Veteran clearly has difficulty or an inability to establish work and social relationships and demonstrates serious symptoms, such serious symptomatology is contemplated by a 70 percent disability rating.  In contrast, the Veteran has not demonstrated symptoms of the severity contemplated by a 100 percent rating, such as grossly inappropriate behavior, persistent danger to himself or others, persistent delusions, an inability to perform activities of daily living, disorientation, or profound memory loss, or any other like symptoms that result in total occupational and social impairment.  While it was noted at the Veteran's most recent examination that he had experienced auditory hallucinations, the hallucinations themselves were described as occasional and not persistent.  While there is evidence of memory loss, examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name.  Additionally, the Veteran was not a persistent danger to himself or others.  Although suicidal and homicidal ideation had been noted at times, it was also noted that the Veteran did not have any intent or plan for either.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating, but no higher, throughout the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss (also claimed as pain in left ear), the application to reopen is granted.

For the period between June 13, 2012 to August 27, 2014, entitlement to an initial disability rating of 70 percent for PTSD with associated depression due to personal trauma is granted.

For the period after August 27, 2014, entitlement to an initial disability rating in excess of 70 percent for PTSD with associated depression due to personal trauma is denied.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim of service connection for hearing loss (also claimed as pain in left ear); thus, as the Board herein reopened the claim, the issue should be remanded for the RO to contemplate the claim on its merits. 

Additionally, the record does not show that a VA examination was performed in connection with the Veteran's claim. Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.  Here, the Veteran has submitted private treatment records that indicate that he has been seen for complaints of hearing loss and pain in his left ear, has asserted that this condition began in service, and has provided lay evidence that the condition has continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination(s) to determine the nature and etiology of the Veteran's hearing loss (also claimed as pain in the left ear).

The claims file should be made available to the examiner for review in connection with the examination(s).  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current hearing loss had its onset in or is related to service?

* Is it at least as likely as not (probability of 50 percent or more) that the current pain in the left ear had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


